Citation Nr: 1106547	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-20 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1970. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

The Veteran testified before a Decision Review Officer (DRO) in 
May 2007.  A transcript of the hearing is of record.  In his June 
2007 substantive appeal, the Veteran requested a hearing before 
the Board.  In a July 2007 statement, the Veteran submitted 
written notification indicating that he no longer wished to 
appear at a hearing before the BVA.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).

The Veteran's claim on appeal was previously characterized as a 
claim of service connection for PTSD.  However, while on appeal, 
the United States Court of Appeals for Veterans Claims (Court) 
addressed a case involving the scope of filed claims.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Court held that 
a claim is not limited to the diagnosis identified by the 
Veteran.  More precisely, a claim is for a disability that may 
reasonably be encompassed by several factors including: (1) the 
claimant's description of the claim; (2) the symptoms the 
claimant describes; and (3) the information the claimant submits 
or that [VA] obtains in support of the claim.  A review of the 
claims file shows that the Veteran has been variously diagnosed 
as having PTSD and anxiety disorder. The Board therefore finds 
that the Veteran's claim is not limited solely to PTSD.  Instead, 
the claim is properly characterized broadly as a claim of service 
connection for an acquired psychiatric disorder, to include PTSD 
and anxiety disorder.


FINDINGS OF FACT

1.  Evidence of record supports a finding that the Veteran 
engaged in combat during his period of active duty service.

2.  The Veteran has PTSD that is related to his combat service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Service Connection for PTSD

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

The Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the laws and regulations outlines above, service 
connection for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); (2) medical evidence establishing a link 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010). 

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) 
(pertaining to combat Veterans).

In this case, service personnel records reflect that the Veteran 
received the Combat Infantry Badge and that he participated in 
operations against insurgent communist forces (VC) in the 
Republic of Vietnam in November 1969 and in defense of the Danang 
Perimeter later that month.  Personnel records also confirm 
participating in operations against communist insurgent forces in 
the Republic of Vietnam in July 1970.   The Veteran indicated in 
a stressor statement that his stressors included witnessing a 
fellow service member being hit by an explosion and also 
experiencing enemy fire.  He reflected that he had seen a dead 
Vietnamese boy who was around 11 or 12 years of age after a 
firefight.  Based on his confirmed combat service, and the fact 
that the claimed stressors are consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Board 
concedes that there is sufficient evidence to demonstrate that 
the claimed stressors occurred.  See 1154(b).

Here, there is a conflict regarding whether the Veteran carries a 
diagnosis of PTSD. VA outpatient records reflect a diagnosis of 
PTSD.  For example, a VA treating Board Certified Staff 
Psychiatrist diagnosed the Veteran with PTSD in April 2006.  He 
noted that the Veteran had served in Vietnam.  He considered the 
Veterans reports of dysphoria, middle insomnia, anhedonia, 
anergia, hypervigilance with exaggerated startle response, 
intrusive thoughts and social isolation.  Based on this 
symptomatology he diagnosed the Veteran with PTSD.  He similarly 
diagnosed the Veteran with PTSD at a July 2006 treating visit, 
noting reports by the Veteran of flashbacks.  

At a November 2006 VA treatment visit, the VA psychiatrist once 
again diagnosed the Veteran with PTSD.  He noted that the Veteran 
had recurrent nightmares as well as intrusive thoughts of a 
comrade he became close to in Vietnam that was killed by a 
landmine.  A May 2007 VA treatment record by the same VA 
psychiatrist once again diagnosed the Veteran with PTSD.  He 
indicated that after reviewing the Veteran's VA examination, it 
was his opinion that the Veteran's primary diagnosis was combat 
related PTSD.  The VA treating psychiatrist indicated that the 
Veteran had a primary component of irritability and short 
temperedness with continued sleep fragmentation and frequent 
nightmares of the dead bodies he saw while in active duty and 
frequent ego-dystonic intrusive thoughts which was processed with 
the Veteran. 

The Board has considered a July 2006 VA examination report which 
indicated that the Veteran did not meet the diagnostic criteria 
of PTSD according to DSM IV because too few of the criteria for 
PTSD were met.  A diagnosis of anxiety disorder was provided 
instead.  Regardless, as noted above, the Board has determined 
that the Veteran has been diagnosed with PTSD by a VA staff 
psychiatrist.  See April 2006, July 2006, November 2006, and May 
2007 VA treatment records.  

Thus, in light of the May 2007 VA psychiatrist's evaluation, 
which included review of the Veteran's VA examination, objective 
testing, and discussion of the basis for his diagnosis, the Board 
concludes that his evaluation of the Veteran is the most 
probative of whether the Veteran has a diagnosis of PTSD.  As the 
Veteran has combat service and his claimed stressors are related 
to such combat, and the diagnosis of PTSD is accepted, the Board 
finds that service connection for PTSD is warranted.

The Board additionally notes that the Veteran has been diagnosed 
with an anxiety disorder post-service.  There is no competent 
evidence relating this specific diagnosis to active service, no 
treatment for this disorder in service, and there is no record of 
treatment for this disorder for many years following service.  
Nevertheless, as service connection for PTSD is being allowed, 
the underlying claim for service connection for an acquired is 
also being allowed.  Put another, as all psychiatric disabilities 
are rated under the same diagnostic code, and anxiety is 
considered a symptom that would be considered in evaluating the 
level of severity of his PTSD, the determination as to whether 
the Veteran's anxiety disorder is related to service is 
essentially moot.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


